Citation Nr: 1737289	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  16-44 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depression, recurrent major episodes with severe psychosis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from December 1981 to November 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2015 and July 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that, in relevant part, granted service connection for major depressive disorder with an initial evaluation of 30 percent, and denied entitlement to TDIU, respectively.  The Veteran filed timely Notices of Disagreement with respect to each issue, and perfected his appeal with regard to both issues in August 2016.

At the outset, the Board notes that the RO initially granted service connection for major depressive disorder.  The Veteran initially filed his claim for PTSD due to military sexual trauma (MST).  The Board, however, is broadening the Veteran's service-connected major depressive disorder to encompass the interrelated diagnoses that he has received through the course of mental health treatment.  The Veteran presently engages in treatment with a VA psychiatrist, VA therapist, and VA primary care physician.  Both the VA psychiatrist and therapist diagnosed the Veteran with PTSD due to MST, and major depressive disorder, recurrent, severe with psychotic symptoms.  The Veteran has also been diagnosed with gender dysphoria disorder, severe major depression with psychotic features, and unspecified depressive disorder.  The Board finds that service connection for major depressive disorder alone is not representative of the Veteran's service-connected mental health disorder as identified by his medical professionals.  As such, it is appropriate to broaden the Veteran's service-connected disability to an acquired psychiatric disorder, to include PTSD and major depression, recurrent major episodes with severe psychosis.  The recharacterized claim is reflected above.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

2.  The Veteran's service-connected disabilities prevent him from obtaining and maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9435 (2016).

2.  The criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Acquired Psychiatric Disorder

The Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for his acquired psychiatric disorder.  

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran currently receives a 30 percent rating for his acquired psychiatric disorder, under Diagnostic Code 9434.  Under the schedule for rating mental health disorders, a 30 percent rating represents occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The question for the Board is whether the Veteran's acquired psychiatric disorder warrants an evaluation in excess of 30 percent.  The Board finds that, resolving doubt in favor of the Veteran, the weight of the competent, credible, and probative evidence of record establishes entitlement to an initial evaluation of 70 percent for the Veteran's acquired psychiatric disorder.

The Veteran stated that he was initially sexually assaulted by a superior while in basic training.  The Veteran reported that he was later raped by a fellow soldier while stationed in South Korea in July 1985.  He stated that he did not report these incidents due to fear of retaliation and potential discharge for homosexuality.  He stated that he reported to medical for a mental hygiene sick day in August 1985 to attempt to cope with the rape.  He further stated that his fellow soldiers would harass him for dressing and acting in a feminine way.  A fellow service member wrote an undated statement supporting the Veteran's contention that he was repeatedly harassed for his effeminate nature.  The Veteran's personnel record reflects numerous counseling slips for feminine behavior, primarily in his personal time off base.  Several people complained that he dressed up like a woman while off base, and that it embarrassed the platoon and company.  The Veteran was initially brought up on Chapter 15 proceedings, which would have been a discharge for homosexuality, which was later changed to Chapter 14 proceedings, which was a general discharge for misconduct.

VA Medical Center (VAMC) records reflect a positive PTSD screening in July 2014.  The Veteran was initially diagnosed with an anxiety disorder and a depressive disorder in September 2014.  He submitted lay statements from his mother, a relative, and a former coworker all attesting to the symptoms of PTSD and depression they witnessed after the Veteran returned from service.  

In April 2015, the Veteran submitted a Disability Benefits Questionnaire (DBQ) from his VA clinical psychologist.  The psychologist diagnosed him with PTSD due to MST and gender dysphoria disorder.  She stated that there was no overlap of symptoms as the gender dysphoria manifested with three personalities in the Veteran's mind.  The Veteran was evaluated as socially and occupationally impaired with deficiencies in most areas, and the psychologist could not differentiate which portion of the impairment was attributable to each diagnoses.  The Veteran endorsed: recurrent and distressing recollections of the event including images thoughts or perceptions; recurrent distressing dreams of the event; intense psychological distress at exposure to internal or external cues that symbolize or resemble and aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling detachment or estrangement from others; restricted range of affection; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response.  These symptoms caused clinically significant distress or impairment in social occupational or other important areas of functioning.  The psychologist listed symptoms of: depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships.

Subsequent undated VAMC records, associated with the Veteran's claims file in June 2015, indicate that he experienced auditory hallucinations.

In a July 2015 VA examination, the examiner found that the Veteran only experienced an occasional decrease in work efficiency due to his occupational and social impairment.  The examiner declined to diagnose the Veteran with PTSD, but instead unspecified depressive disorder with symptoms of depression, social withdrawal, suicidal thoughts, chronic sleep impairment, auditory hallucinations, anger, anxiety, and panic attacks.  The examiner noted that he was terminated twice for dressing in female attire in his personal time.  He was also barred from substitute teaching after he had a panic attack in the classroom.  His substitute teaching license was revoked in March 2015.  The Veteran stated that he quit the temporary employment agency due to mental health problems.  The examiner, however, did not provide a rationale as to why the Veteran did not meet the criteria for PTSD.

In October 2015, the Veteran was hospitalized at a VAMC for depression with suicidal intent, and was diagnosed with severe major depression with psychotic features.

In December 2015, the Veteran's primary care physician at VA submitted a statement saying that he was unable to engage in substantially gainful employment due to his diagnosis of major depression, recurrent major episodes with severe psychosis.  The Veteran's VA therapist conducted a mental residual functional capacity examination later that month, and found him moderately to markedly limited in understanding and memory, sustained concentration and persistence, social interaction, and adaptation.

In March 2016, the Veteran's VA therapist completed a DBQ that diagnosed the Veteran with major depressive disorder, recurrent with severe psychotic symptoms.  The therapist noted that the Veteran underwent reevaluation, and was additionally diagnosed with an anxiety disorder not otherwise specified, dissociated identity disorder, and gender dysphoria.  The therapist stated that the Veteran was occupationally and socially impaired with deficiencies in most areas, and that it was not possible to separate the symptoms in order to attribute them to individual diagnoses.  The Veteran experienced symptoms of depression, anxiety, near continuous panic or depression, mild memory loss, impairment of short and long term memory, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.

However, in a March 2016 VA examination, the examiner only identified unspecified depressive disorder, and no other mental disorders were diagnosed.  No response was provided with regard to overall level of occupational and social impairment.  The examiner did note symptoms of depression, anxiety, chronic sleep impairment, mild memory loss, auditory hallucinations, nightmares, and stress reactions at work and in class.  The examiner determined that the Veteran's depression was mild to moderate in severity.

In August 2016, the Veteran's VA psychiatrist submitted a statement saying that the Veteran was "currently impaired socially and occupationally with deficiencies in work, school, and family relations.  He has impaired judgment, thinking and mood.  He is totally impaired.  He is unable to engage in any substantial gainful activity or field of work.  This is a permanent disability."  The same month, the Veteran's VA therapist stated that the Veteran experiences intermittent homicidal and suicidal ideation, with the most recent suicidal ideation within the last two months.  The therapist reported that the Veteran was permanently disabled due to his depression, and was unable to engage in any substantial gainful employment as a result.

In December 2016, the Veteran's VA therapist submitted another DBQ listing the Veteran's present diagnoses as PTSD due to MST and major depressive disorder.  The Veteran had ongoing chronic nightmares and intrusive thoughts, as well as periods of tearfulness and increased depressive symptoms during two months with which he associated his trauma.  He isolated himself at home.  He had chronic sleep difficulties and low energy.  The therapist could not differentiate between the symptoms attributable to each diagnosis.  Symptoms included: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty in understanding complex commands, impaired judgment, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, persistent delusions or hallucinations, grossly inappropriate behavior, neglect of personal appearance and hygiene.  The Veteran was evaluated as having occupational and social impairments in most areas.

In December 2012, the Veteran's VA psychiatrist similarly submitted a DBQ that listed the same symptoms and diagnoses, but evaluated the Veteran as totally socially and occupationally impaired.

Based on the above, the Board finds that a disability rating of 70 percent is warranted.  The Board finds that the VA examiners failed to adequately consider lay evidence of record in attempting to corroborate the symptoms reported by the Veteran.  The examiners also failed to appropriately consider the medical opinions of the Veteran's treating medical health team.  As such, the examinations are afforded a lower probative weight.  The record contains a significant amount of medical and lay evidence to substantiate the severity of the Veteran's acquired psychiatric disorder symptoms since his claim date.  Lay testimony may not diagnose a condition, but it is certainly credible and probative to the nature and severity of the symptoms of an observable disorder.  While there are differing opinions among the VA and private examination reports, the evidence is, at the very least, in relative equipoise when considering all of the credible evidence of record.  

As previously noted, a 70 percent rating envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to symptoms such as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, and impaired impulse control.  A total rating is warranted for total occupational and social impairment with symptoms that render a veteran essentially incapable of functioning.  The Board notes that, while the Veteran's symptoms are certainly severe, he has been able to care for his elderly mother competently despite his disability.  While he has attested to not changing clothes, the Veteran has consistently reported to examinations with basic hygiene.  He was able to obtain a bachelor's and two master's degrees with his disability as well.  While his VA psychiatrist noted a total impairment on her most recent DBQ, a sufficient rationale was not provided to support the total impairment.  As such, the Board affords the overall determination lower probative weight with respect to assigning a percentage to the Veteran's acquired psychiatric disorder.  Thus, a 100 percent rating is not appropriate at this time. 

III.  TDIU

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities.  After a thorough review of the evidence, the Board concludes the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is presently service connected for an acquired psychiatric disorder (now rated as 70 percent disabling), and tinea versicolor (10 percent).  The Veteran's combined evaluation since the date of the TDIU claim is now 70 percent.  As one disability is rated over 60 percent with a combined total of 70 percent, he is initially eligible for schedular TDIU consideration. 

In light of the competent medical evidence and lay testimony of record, the Board concludes that the Veteran is entitled to an award of TDIU.

At the outset, the Veteran's VA treatment records and employment records are consistent with the work history dates provided by him, and tend to corroborate the Veteran's assertion of his employment and education level.  The Veteran has consistently reported advanced degrees in education, and received training as a nurse's assistant.  The Veteran was also fired from two positions due to his mental health condition and discovery that he wore women's clothes in his personal time.  The Veteran was also barred from teaching at one school after an anxiety attack occurred in the classroom.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

In December 2015, the Veteran's primary care physician stated that he was unable to engage in substantially gainful employment due to his diagnosis of major depression, recurrent major episodes with severe psychosis.  The Veteran's VA psychiatrist stated that he was totally impaired in December 2016.  In August 2016, the Veteran's VA therapist stated that the Veteran was permanently disabled due to his depression, and was unable to engage in any substantial gainful employment as a result.  The Veteran also received Social Security disability benefits in November 2016.

The Veteran has similarly attested to the difficulties he experiences with obtaining and maintaining employment.  He has submitted a number of statements detailing how he was terminated from his teaching positions, and how he experiences both suicidal and homicidal ideation.  His homicidal ideations increase with work-related stress.  The Veteran also endorsed significant symptoms due to the medication required to manage his mental health condition, including drowsiness and disorientation.  He stated that he caused a car accident at one job temporary position due to his medication, and he has to sometimes pull over while driving.  He also experiences anger, which manifests into road rage. 

In evaluating medical opinions, the Board may place greater weight on one opinion over another depending on factors such as: reasoning employed by the medical professionals, and whether or not and to what extent they reviewed prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater probative weight on the opinions of the Veteran's mental health team, as well as his primary care physician.  All of these medical professionals have routine contact with the Veteran and are much more experienced with his acquired psychiatric disorder than the VA examiners.  Furthermore, the opinions of the psychiatrist and therapist carry additional probative weight as they are specialists in the field who also regularly treat the Veteran.  As such, they have a deeper understanding of the expressions of his acquired psychiatric disorder, and its impact on his employment prospects.  In sum, the credible, probative evidence of record tends to demonstrate an inability to maintain substantially gainful employment.

The Board notes that without another disability rated at 60 percent or more, this is the maximum entitlement he may receive at this time.  However, the Board recognizes that special monthly compensation (SMC) may be available in the future with additional disability benefits.

As of the date of the TDIU claim, the Veteran was effectively prevented from obtaining and retaining gainful employment due to his service-connected disabilities.  With the benefit of the doubt resolved in favor of the Veteran, the Board finds that the Veteran is entitled to an award of TDIU.


ORDER

1.  Entitlement to an initial evaluation of 70 percent for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depression, recurrent major episodes with severe psychosis is granted.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


